Citation Nr: 1300861	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  07-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to July 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (R0) in Montgomery, Alabama.  When the case was most recently before the Board in September 2011, the Board denied the claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an April 2012 joint motion, the parties requested that the Court vacate the September 2011 Board decision and remand the claim.  In an April 2012 Order, the Court granted the joint motion.  


REMAND

In the joint motion, the parties stated that the Board did not fulfill the duty to assist when it relied on reports of VA examinations dated in December 2010 because neither report addressed the combined impact of all of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The joint motion indicates that the Veteran should be afforded a new VA examination and a new medical opinion should be obtained.  Accordingly, the claim for entitlement to a TDIU must be remanded in order to obtain a new VA examination with adequate opinion.  

Review of the claims folder indicates that there may be outstanding VA treatment records.  On remand, the Veteran's complete treatment records from the VA Gulf Coast Veterans Health Care System, dated since June 2008, must be obtained.  
The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain the Veteran's complete treatment records from the VA Gulf Coast Veterans Health Care System, dated since June 2008.  

2.  When the foregoing development has been conducted, arrange for the Veteran to be scheduled for an appropriate VA examination.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (posttraumatic stress disorder, evaluated as 70 percent disabling; diabetic nephropathy with hypertension, evaluated as 60 percent disabling; type II diabetes mellitus, evaluated as 20 percent disabling; peripheral polyneuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral polyneuropathy of the right lower extremity, evaluated as 20 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensably disabling) either singly or taken together, render him unable to secure or follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide the rationale for each opinion expressed.

3.  Undertake any other indicated development.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate action, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

